         Case 2:21-cv-00017-kjd Document 11 Filed 03/25/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                                   FOR THE
                             DISTRICT OF VERMONT


Sovereign-Naan Of-Allodium,

            Plaintiff,

            v.                                     Civil Action No. 2:21-cv-17

Lantman’s Market,
KB Enterprises Inc.,

            Defendants.


                                      ORDER


      On or before April 2, 2021, Defendants shall return executed their Magistrate

Judge Assignment Form in accordance with Local Rule 73(c) and shall also file their

Corporate Disclosure Statement(s) pursuant to Fed. R. Civ. P. 7.1 and Local Rule 7.1.

      Dated at Burlington, in the District of Vermont, this 25th day of March 2021.


                                             /s/ Kevin J. Doyle            .
                                             Kevin J. Doyle
                                             United States Magistrate Judge
